

113 S1983 IS: Fernley Economic Self-Determination Act
U.S. Senate
2014-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 1983IN THE SENATE OF THE UNITED STATESFebruary 3, 2014Mr. Heller introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo direct the Secretary of the Interior, acting through the Bureau of Land Management and the
			 Bureau of Reclamation, to convey, by quitclaim deed, to the City of
			 Fernley, Nevada, all right, title, and interest of the United States, to
			 any Federal land within that city that is under the jurisdiction of either
			 of those agencies.1.Short titleThis Act may be cited as the Fernley Economic Self-Determination Act.2.DefinitionsIn this Act:(1)CityThe term City means the City of Fernley, Nevada.(2)Federal landThe term Federal land means the approximately 9,407 acres of land located in the City of Fernley, Nevada, that is
			 identified by the Secretary and the City for conveyance under this Act.(3)MapThe term map means the map entitled Proposed Fernley, Nevada, Land Sales and dated January 25, 2013.3.Conveyance of certain Federal land to City of Fernley, Nevada(a)Conveyance authorizedSubject to valid existing rights and not later than 180 days after the date on which the Secretary
			 of the Interior receives an offer from the City to purchase the Federal
			 land depicted on the map, the Secretary, acting through the Bureau of Land
			 Management and the Bureau of Reclamation, shall convey, notwithstanding
			 the land use planning requirements of sections 202 and 203 of the Federal
			 Land Policy and Management Act of 1976 (43 U.S.C. 1712, 1713), to the City
			 in exchange for consideration in an amount equal to the fair market value
			 of the Federal land, all right, title, and interest of the United States
			 in and to such Federal land.(b)Appraisal To determine fair market valueThe Secretary shall determine the fair market value of the Federal land to be conveyed—(1)in accordance with the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and(2)based on an appraisal that is conducted in accordance with nationally recognized appraisal
			 standards, including—(A)the Uniform Appraisal Standards for Federal Land Acquisition; and(B)the Uniform Standards of Professional Appraisal Practice.(c)Availability of mapThe map shall be on file and available for public inspection in the appropriate offices of the
			 Bureau of Land Management.(d)Reservation of easements and rights-of-WayThe City and the Bureau of Reclamation may retain easements or rights-of-way on the Federal land to
			 be conveyed, including easements or rights-of-way the Bureau of
			 Reclamation determines are necessary to carry out—(1)the operation and maintenance of the Truckee Canal; or(2)the Newlands Project.(e)CostsThe City shall, at closing for the conveyance authorized under subsection (a), pay or reimburse the
			 Secretary, as appropriate, for the reasonable transaction and
			 administrative personnel costs associated with the conveyance authorized
			 under such subsection, including the costs of appraisal, title searches,
			 maps, and boundary and cadastral surveys.(f)Conveyance not a major federal actionA conveyance or a combination of conveyances made under this section shall not be considered a
			 major Federal action for purposes of section 102(2) of the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4332(2)).4.Release of United StatesUpon making the conveyance under section 3, notwithstanding any other provision of law, the United
			 States is released from any and all liabilities or claims of any kind or
			 nature arising from the presence, release, or threat of release of any
			 hazardous substance, pollutant, contaminant, petroleum product (or
			 derivative of a petroleum product of any kind), solid waste, mine
			 materials or mining related features (including tailings, overburden,
			 waste rock, mill remnants, pits, or other hazards resulting from the
			 presence of mining related features) on the Federal land in existence on
			 or before the date of the conveyance.5.WithdrawalSubject to valid existing rights, the Federal land to be conveyed under section 3 of this Act shall
			 be withdrawn from all forms of—(1)entry, appropriation, or disposal under the public land laws;(2)location, entry, and patent under the mining laws; and(3)disposition under the mineral leasing, mineral materials, and geothermal leasing laws.